IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-10198
                         Summary Calendar


WILLIAM STEVE MCGREW,
                                         Plaintiff-Appellant,
v.

GEORGE W. BUSH, Governor
of Texas; TEXAS BOARD OF
PARDON & PAROLES, CHIEF
EXECUTIVE DIRECTORS; TEXAS
DEP’T OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,
                                         Defendants-Appellees.

WILLIAM STEVE MCGREW,
                                         Plaintiff-Appellant,
v.

AMY BROOME, Wichita County
District Attorney; JOHN
HOGAN, Judge, County Court
of Law No. 1; JANICE RALSTON
SONS, Judge, Justice of the
Peace; WF CITY ATTORNEY;
JUDGE GILLEN, Municipal
Court,
                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 7:96-CV-56-X C/W
                          No. 7:96-CV-57-X
                        - - - - - - - - - -
                         December 17, 1997
Before DUHÉ, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*



     *

  Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 97-10198
                                     -2-

     William Steve McGrew, Texas state prisoner # 374537, argues

that the district court abused its discretion in consolidating his

two civil rights complaints.       The cases involved common questions

of law and fact and their disposition in one proceeding served the

interest of judicial economy. The district court did not abuse its

discretion in consolidating the actions.           See Dillard v. Merrill

Lynch, Pierce, Genner & Smith, Inc., 961 F.2d 1148, 1161 (5th Cir.

1992).

     McGrew argues that the district court abused its discretion in

referring the cases to the magistrate judge for the preparation of

findings   and   a   recommendation.       The   district   court   properly

referred the cases to the magistrate judge for a recommendation

concerning   whether      the    actions    should    be    dismissed    for

frivolousness.       See 28 U.S.C. § 636(b); Spears v. McCotter, 766

F.2d 179, 180 (5th Cir. 1985).

     McGrew argues that the district court abused its discretion in

dismissing his complaint as frivolous because the allegations

reflect that the defendants’ outrageous conduct resulted in the

revocation of his parole and his false imprisonment.

     The district court did not abuse its discretion in dismissing

the complaints under Heck v. Humphrey, 114 S. Ct. 2364, 2372 (1994)

because McGrew has not demonstrated that the revocation of his

parole has been reversed, invalidated, or otherwise set aside.

Therefore, any 42 U.S.C. § 1983 complaint for damages that McGrew
                                  No. 97-10198
                                       -3-

may   have    has   not   yet   accrued.       The   district     court   properly

dismissed the complaints as frivolous.

      McGrew’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).                  Because

the appeal is frivolous, it is DISMISSED.              See 5th Cir. R. 42.2.

McGrew is cautioned that any additional frivolous appeals filed by

him or on his behalf will invite the imposition of sanctions.                  To

avoid sanctions, McGrew should review any pending appeals to ensure

that they do not raise arguments that are frivolous.

      McGrew’s motion for the appointment of counsel is DENIED. See

Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).                   McGrew’s

motions      to   supplement    the   record   and    for   the   imposition   of

sanctions against the appellees are also DENIED.

      APPEAL DISMISSED; SANCTION WARNING GIVEN.